Citation Nr: 1422075	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-40 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for osteoporosis of the bones and joints, to include a secondary to service-connected pulmonary sarcoidosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

 The Veteran had active duty service from August 1974 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision that, in pertinent part, denied the Veteran's claim.   The Veteran filed a notice of disagreement dated in August 2008 and the RO issued a statement of the case dated in September 2009.   The Veteran filed a substantive appeal in October 2009.

In October 2013, the Board reopened and remanded the Veteran's claim for further development.  

The Veteran filed a claim for an increased rating for his service-connected pulmonary sarcoidosis in March 2011.  This issue has yet to be adjudicated and is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

Osteoporosis of the bones and joints has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or medications used in treating service-connected pulmonary sarcoidosis. 


CONCLUSION OF LAW

The criteria for an award of service connection for osteoporosis of the bones and joints has not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a November 2004 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of information and evidence necessary to substantiate the claim for secondary service connection, information and evidence that VA would seek to provide, and information and evidence that the he was expected to provide.  

In the instant case, the Veteran was never informed of how VA determines disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations dated in February 2005 and December 2013 which, taken together, are fully adequate to decide the claim.  In this regard, the Board notes that the December 2013 examiner fully and thoroughly reviewed the Veteran's medical records and treatment history, as well as his submissions and contentions regarding his claim, prior to formulating a reasoned opinion. 

The Board notes that this matter was remanded in October 2013 in order to request private medical records and to update VA treatment records.  The Veteran was informed of the need to obtain the private records in an October 2013 letter.  He did not respond to this request.  Updated VA treatment records were obtained.  In addition, the Board requested an additional VA examination, which was obtained and associated with the Veteran electronic claims file.  As such, the Board finds that there has been substantial compliance with the terms of the Board's October 2013 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disability at issue in this appeal is not a listed chronic disease.

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The medical evidence in this case indicates that the Veteran was diagnosed with osteoporosis in approximately 2004.  He is also service-connected for pulmonary sarcoidosis.  The Veteran contends that the medication used to treat his sarcoidosis in and after military service caused or aggravated his bone loss.  In support of his claim, the Veteran has submitted multiple medical records and articles.  He has also testified before the Board regarding his contentions.  

The articles submitted by the Veteran indicate some connection between medication for the treatment of pulmonary sarcoidosis and osteoporosis.  A May 2013 statement from the Veteran's physician reported that the Veteran took Prednisone in the military and that this resulted in multiple muscle and skeletal problem and sequelae.  The Veteran also testified that he received treatment immediately after service for pulmonary sarcoidosis that included high doses of Prednisone.  He reported that his treating physicians have told him that this had led to his osteoporosis.

The outpatient treatment records in this case indicate diagnoses and treatment related to osteoporosis.  These records, however, generally do not relate the Veteran's condition to his military service or a service-connected pulmonary sarcoidosis.  The exceptions are a report of Dr. R. H., dated in January 2005, which indicated that the Veteran had a history of sarcoidosis, fairly high doses of steroids for several years, and that the Veteran had osteoporosis as a result of the long term effect of steroids.  In addition, the Veteran submitted an April 2004 report of Dr. McW., which detailed the Veteran's medical condition and stated that his osteoporosis was "most likely due to your many courses of steroid medications."   Finally, a VA record dated in May 2013 attributed the Veteran's skeletal problems to his use of Prednisone to treat service-connected sarcoidosis.

A VA examination was undertaken in February 2005 that found that it was not likely that the Veteran's osteoporosis or loss of bone mass condition was caused by or the result of his pulmonary sarcoidosis or treatment for his sarcoidosis in the 1970s.  Rather, the examiner found that the Veteran's chronic hepatitis C was more likely the cause.  Specifically, the examiner stated that the Veteran was not diagnosed or treated for osteoporosis while in the service nor was he diagnosed or treated for osteoporosis until many decades after the service.  The Veteran was also noted to concurrently have chronic hepatitis C.  The most recent ultrasounds of the liver indicated an impression that the liver texture showed a little increased echogenicity suggesting some fatty degeneration.  The examiner stated that the causes of osteoporosis include chronic hepatitis.  The examiner found that the most likely cause for his osteoporosis was not the remote treatment for sarcoidosis, but most likely the chronic liver condition and/or other metabolic conditions not related to the military service. 

In December 2013, the Veteran was afforded a comprehensive VA examination in connection with his claim.  The examiner indicated that the Veteran's multiple electronic medical records and outpatient treatment reports were available and reviewed in connection with the examination and report.  These included available pertinent records in VBMS, evidence submitted by the Veteran, including a May 2013 physician's report, medical articles, and the Veteran's testimony before the Board, as well as the medical evidence set forth above and all past VA examination reports afforded in connection with the claim.  The Veteran's various multiple joint complaints were examined and categorized.  

After examination, the examiner stated that the Veteran's current clinical examination findings were most consistent with a diagnosis of osteoporosis, with polyarthralgia.  The examiner then opined that it was less likely than not (less than 50/50 probability) that this Veteran's disorder was caused by the Veteran's service-connected pulmonary sarcoidosis, to include medication taken for this condition.  The examiner found that the diagnosis was secondary to multifactorial causes: chronic corticosteroid use for treatment of pulmonary sarcoidosis (completing long-term steroid use from 1976 up to 1981), natural aging process, and chronic liver disease with hepatitis C.  The treatment for sarcoidosis was noted to have been several years before, and was less likely to have led to developing current osteoporosis than the more recent influences of aging and effects from chronic hepatitis C.  As such, the examiner found that a nexus could not be established between osteoporosis as related to steroid use, due to a lack of temporal association from 1981, when steroid treatment was completed for the sarcoidosis.  In this, the examiner noted that osteoporosis was diagnosed in 2004, years after completing steroid use for the sarcoidosis, which was noted to be in remission.  The examiner indicated that there was no evidence to support an opinion of the osteoporosis being aggravated (permanently worsened beyond its natural progression) by the service-connected pulmonary sarcoidosis, to include medication taken for the condition.  After completing steroid use, the sarcoidosis remained in remission.  It was noted that the Veteran's subjective pain level with polyarthralgia had increased, and that this was the natural progressive course of osteoporosis.  In addition, there was no clinical increase in thoracic kyphosis or documented loss of height >1.5 cm with the spinal osteoporosis, which were noted to be typical physical examination findings with the natural progression of the disease.  Therefore, the examiner found no objective evidence for aggravation beyond the natural progression of osteoporosis. 

In sum, the record shows that the Veteran has diagnosed osteoporosis.  The question for consideration is whether this condition was caused by his military service, to include medication used to treat the Veteran's service-connected pulmonary sarcoidosis.  In this case, the medical evidence is conflicting.  The Veteran has submitted the reports of his treating physicians that indicate that his osteoporosis was due to long-term steroid use in connection with the treatment of his sarcoidosis.  The two VA examiners found otherwise.  In this case, the Board finds that the VA examination reports are more persuasive.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners considered the effect of the Veteran's chronic hepatitis C and found that this was more likely the cause of his osteoporosis than remote use of steroid medications.  The private physicians did not mention the Veteran's hepatitis C or other factors, nor was it indicated whether they had reviewed the Veteran claims file or medical history in connection with their opinions.  The December 2013 examiner, on the other hand, prepared a thorough report based on a review of the Veteran's medical records and medical history.  After examination and review, the VA examiners in this case provided detailed reports, based on medical evidence, and gave definite opinions supported by a reasoned rationales.  As such, the Board finds that these opinions are highly probative and should be afforded more weight in this case.  

The Veteran has also contended on his own behalf that his osteoporosis is related to the medication used to treat his sarcoidosis.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether osteoporosis is related to military service or treatment for his service-connected pulmonary sarcoidosis is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, as osteoporosis is not a listed chronic disease, lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for osteoporosis is denied.  


 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


